         Case 1:18-cv-09031-DLC Document 52 Filed 07/03/19 Page 1 of 2




By ECF                                                              July 3, 2019

Honorable Denise L. Cote
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

       Re: Hyland v. Navient Corporation, Case No. 1:18-cv-09031
            (DLC)

Dear Judge Cote:

       We represent defendants Navient Solutions, LLC and Navient Corporation (“Navient”),
and write in response to Plaintiffs’ letter regarding Nelson v. Great Lakes Educational Loan
Services, Inc., No. 18-1531 (7th Cir. June 27, 2019). ECF No. 51.

        Nelson is inconsistent with Chae v. SLM Corp., 593 F.3d 936 (9th Cir. 2010) and its
progeny with respect to the scope of express preemption under 20 U.S.C. § 1098g. Chae plainly
held that section 1098g preempts state law claims based on affirmative misrepresentations. Id.
at 943 (holding that “the state-law prohibition on misrepresenting a business practice ‘is merely
the converse’ of a state-law requirement that alternate disclosures be made,” and is thus
preempted by section 1098g). Applying Chae, numerous courts have held that state law claims
based on misrepresentations and omissions nearly identical to those alleged by Plaintiffs here
are expressly preempted by section 1098g. See ECF No. 40 (Defs.’ Mot.) at 8-13; ECF No. 44
(Defs.’ Reply) at 1-4. To the extent Nelson held otherwise, that holding is inconsistent with Chae
and its progeny.

        Even if followed, Nelson declined to follow Chae only with respect to misrepresentations
that were made voluntarily and where the loan servicer “could have avoided [state law
misrepresentation claims] by remaining silent” on certain topics. No. 18-1531 at 17; see also id.
at 19. In contrast, Plaintiffs here have alleged that Navient is required under federal law and its
contract with the ED “to communicate with borrowers on behalf of [ED] about their loans,” Am.
Compl. ¶ 10, and specifically to provide borrowers with information about “repayment options,”
“forgiveness options,” “alternative payment options,” and “PSLF,” id. ¶¶ 10-11. Plaintiffs’ claims
here therefore do not involve the types of voluntary statements at issue in Nelson.

        Indeed, Nelson held that affirmative misrepresentation claims are preempted by section
1098g when (as here) the purported misrepresentations relate to a topic that the loan servicer is
required to discuss with borrowers. See No. 18-1531 at 15-16. For example, claims that a
servicer “did not appropriately inform [the borrower] of her repayment plan options” are
preempted because loan servicers are required to have “communications with struggling
borrowers about their repayment options.” Id. at 16. Finding that “[t]his sort of communication
between a lender and a borrower is exactly what is at issue” on certain of the plaintiff’s claims,
the Nelson court found those claims preempted. Id. Here, Plaintiffs similarly allege that
          Case 1:18-cv-09031-DLC Document 52 Filed 07/03/19 Page 2 of 2



Honorable Denise L. Cote
July 3, 2019
Page 2


Navient was required to counsel borrowers on all of the topics that are the subjects of their
misrepresentation claims—including (as in Nelson) repayment plan options. See, e.g., Am.
Comp. ¶¶ 10-11, 90, 144, 303. Accordingly, Nelson actually supports the application of
preemption to Plaintiffs’ claims here.

        Nelson also supports Navient’s position that oral misrepresentation claims are
preempted by section 1098g: Nelson expressly rejected the argument, echoed by Plaintiffs here,
that section 1098g preempts only written disclosures on standardized forms. No. 18-1531 at 15;
see ECF No. 43 (Pls.’ Opp. to Defs.’ Mot. to Dismiss) at 9.

        Finally, while Nelson gave ED’s recent Interpretation “little weight,” it did so by adopting
the flawed analysis of Student Loan Servicing Alliance v. District of Columbia, 351 F. Supp. 3d
26, 48–49 (D.D.C. 2018). No. 18-1531 at 21 n.2; see ECF No. 4o (Defs.’ Mot.) at 15-16 & n.4;
ECF No. 44 (Defs.’ Reply) at 6-7.



                                                                    Respectfully submitted,

                                                                    s/Ashley Simonsen

                                                                    Ashley Simonsen



cc:    Counsel of Record (by ECF)
